Case: 22-50075     Document: 00516547077         Page: 1   Date Filed: 11/16/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 16, 2022
                                  No. 22-50075                       Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Robert Michael Handlon,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:12-CR-314-2


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Stephen A. Higginson, Circuit Judge:
         Robert Michael Handlon is serving a federal sentence of 240 months’
   imprisonment for conspiring to possess and distribute methamphetamine
   and hydrocodone. Since July 2020, Handlon has filed three motions for
   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The district
   court rejected Handlon’s first motion because he had failed to exhaust his
   administrative remedies, and denied Handlon’s second motion on the merits
   on November 18, 2020. More than a year later, Handlon filed a third motion
   for compassionate release. The district court denied the third motion “for
Case: 22-50075        Document: 00516547077              Page: 2      Date Filed: 11/16/2022




                                         No. 22-50075


   the same reasons stated in” its November 18, 2020 order. Handlon now
   appeals the district court’s order denying his third motion. Because the
   district court did not provide a sufficient factual basis for us to exercise
   appellate review, we VACATE the district court’s order and REMAND
   for further proceedings.
                                               I.
             From 1976 to 2018, federal law did not authorize prisoners like
   Handlon to file motions to reduce their sentences. Instead, during this
   period, the Bureau of Prisons (“BOP”) had the exclusive power to file
   compassionate-release motions. See 18 U.S.C. § 4205(g) (repealed 1987);
   Pub. L. No. 98-473, Title II, ch. 2, § 212(a), 98 Stat. 1837, 1998 (1984)
   (enacting 18 U.S.C. § 3582(c)); United States v. Shkambi, 993 F.3d 388, 390-
   91 (5th Cir. 2021) (explaining this history). To obtain compassionate release
   for a prisoner, BOP had to show that relief was “consistent with applicable
   policy statements issued by the Sentencing Commission,” among other
   requirements.       Shkambi, 993 F.3d at 391.             In 2006, the Sentencing
   Commission first issued a policy statement explaining what circumstances
   could justify a sentence reduction. See U.S.S.G. § 1B1.13; Shkambi, 993 F.3d
   at 391.
             In 2018, the First Step Act amended Title 18 to permit prisoners to
   bring compassionate-relief motions on their own behalf. See Shkambi, 993
   F.3d at 391. Now, under § 3582(c)(1)(A)(i), a district court can modify a term
   of imprisonment on a defendant’s motion if, after considering the factors
   listed in 18 U.S.C. § 3553(a), 1 the district court concludes that


             1
             Some of the § 3553(a) factors include “the nature and circumstances of the
   offense and the history and characteristics of the defendant”; “the need for the sentence
   imposed” “to reflect the seriousness of the offense, to promote respect for the law, and to
   provide just punishment for the offense,” “to afford adequate deterrence to criminal




                                               2
Case: 22-50075         Document: 00516547077               Page: 3      Date Filed: 11/16/2022




                                          No. 22-50075


   “extraordinary and compelling reasons” warrant a reduction and a reduction
   “is consistent with applicable policy statements issued by the Sentencing
   Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).
           Even though the text of § 1B1.13 refers only to “motion[s] of the
   Director of the Bureau of Prisons,” U.S.S.G. § 1B1.13, some courts
   continued to treat § 1B1.13 and its conditions as binding on compassionate-
   relief motions filed by prisoners. In United States v. Shkambi, we clarified that
   § 1B1.13 does not bind district courts addressing prisoners’ motions under
   § 3582. 993 F.3d at 393. After Shkambi, “our usual practice” has been to
   vacate and remand a district court’s denial of a prisoner’s motion where the
   court “did not have the benefit of Shkambi” and “mistakenly concluded that
   [§] 1B1.13 governed its analysis.” United States v. Jackson, 27 F.4th 1088,
   1089 (5th Cir. 2022).
           Handlon’s second compassionate-release motion was submitted and
   decided before Shkambi. Relevant here, Handlon asserted that the COVID-
   19 pandemic was an extraordinary and compelling reason for a sentence
   reduction, and explained that he had suffered “lung issues” as a result of a
   COVID-19 infection. In response, the government contended that COVID-
   19 was not an extraordinary and compelling reason within the meaning of §
   1B1.13, and the government treated § 1B1.13 as binding in its analysis. The
   government also argued that the § 3553(a) factors did not support a sentence
   reduction. Among other factors, the government argued that “[n]o sentence




   conduct,” “to protect the public from further crimes of the defendant,” and to provide the
   defendant with needed “medical care”; “the kinds of sentences available”; “the kinds of
   sentence and the sentencing range . . . set forth in the guidelines”; the policy statements of
   the Sentencing Commission; “the need to avoid unwarranted sentence disparities”; and
   “the need to provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a)(1)-(7).




                                                 3
Case: 22-50075     Document: 00516547077           Page: 4   Date Filed: 11/16/2022




                                    No. 22-50075


   reduction [was] necessary to provide [Handlon] with needed medical care,”
   in part because Handlon had contracted and recovered from COVID-19.
          On November 18, 2020, the district court denied Handlon’s motion.
   In its order, the district court noted that it had received Handlon’s moving
   papers and the government’s opposition. Then, the district court said,
   “[a]fter considering the applicable factors provided in 18 U.S.C. § 3553(a)
   and the applicable policy statements issued by the Sentencing Commission,
   the [c]ourt [denies] the [d]efendant’s [m]otion on its merits.” The district
   court gave no further explanation.
          A week after the district court denied motion, Handlon moved for
   reconsideration, which the district court denied on November 30, 2020.
          On January 21, 2022, Handlon filed a third motion for compassionate
   release. While Handlon focused on rebutting the government’s arguments
   about his potential danger to the public, he also explained that he had caught
   COVID-19 for a second time. Handlon also attached his request to BOP for
   compassionate release, which claims that he had suffered “lasting
   complications” from COVID-19 like “shortness of breath,” liver issues, and
   “memory weakness.” A letter in support of Handlon’s motion, dated
   August 29, 2021, corroborates that Handlon’s “liver enzymes have been
   affected negatively.” The government did not file an opposition.
          The district court denied Handlon’s January 2022 motion in a text
   order on the docket. The one-sentence decision explained that the motion
   was denied “for the same reasons stated in [the court’s] [o]rder . . . dated
   [November 18, 2020].”
          Handlon has timely appealed the district court’s denial of his third
   compassionate-release motion.




                                         4
Case: 22-50075      Document: 00516547077           Page: 5    Date Filed: 11/16/2022




                                     No. 22-50075


                                          II.
          We review the denial of a motion for compassionate release for abuse
   of discretion. United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021). A
   court abuses its discretion when “it bases its decision on an error of law or a
   clearly erroneous assessment of the evidence.” Ward v. United States, 11
   F.4th 354, 359 (5th Cir. 2021) (citation omitted).
          Construed liberally, Handlon’s brief argues that the district court did
   not give a sufficient explanation for denying his third motion. We agree.
          It is an abuse of discretion for a district court to deny a motion for
   compassionate release without providing “specific factual reasons” for its
   decision. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The
   amount of explanation required to meet this standard is context dependent.
   See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018) (discussing 18
   U.S.C. § 3582(c)(2)); United States v. Pina, 846 F. App’x 268, 269 (5th Cir.
   2021) (per curiam) (applying Chavez-Meza to a § 3582(c)(1)(A)(i) motion);
   United States v. Shorter, 850 F. App’x 327, 328 (5th Cir. 2021) (per curiam)
   (same). Sometimes, “it may be sufficient for purposes of appellate review
   that the judge simply relied upon the record, while making clear that he or
   she has considered the parties’ arguments and taken account of the § 3553(a)
   factors, among others.” Chavez-Meza, 138 S. Ct. at 1965.
          In determining whether a district court sufficiently explained itself, we
   look to the entire record and the circumstances in which it was created.
   Where the judge deciding the compassionate-release motion is the same
   judge who sentenced the defendant, the record from the original sentencing
   may shed light on the judge’s reasoning as to the compassionate-release
   motion. See, e.g., United States v. Sauseda, No. 21-50210, 2022 WL 989371,
   at *2 (5th Cir. Apr. 1, 2022) (per curiam). And where the government has
   opposed a prisoner’s motion, it may be possible to tell that the district court’s




                                          5
Case: 22-50075      Document: 00516547077          Page: 6   Date Filed: 11/16/2022




                                    No. 22-50075


   order adopted the government’s analysis from its opposition brief. See, e.g.,
   United States v. Franco, No. 21-50041, 2022 WL 1316218, at *1 (5th Cir. May
   3, 2022) (per curiam); United States v. Pleasant, No. 21-50212, 2021 WL
   5913090, at *1 (5th Cir. Dec. 14, 2021) (per curiam).
          Applying those principles, our cases have reached inconsistent
   results. Take three cases involving orders drafted by the same judge who
   denied Handlon’s motions. In United States v. Sauseda, the district court
   used the same language to deny Sauseda’s motion as it did in denying
   Handlon’s second motion: “After considering the applicable factors
   provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued
   by the Sentencing Commission, the [c]ourt [denies] the [d]efendant’s
   [m]otion[] on its merits.” 2022 WL 989371, at *1.              Because “the
   [g]overnment did not object or otherwise file any response,” and because the
   “judge deciding the motion was not the judge who originally sentenced
   Sauseda,” we concluded that the record did not sufficiently illuminate the
   district court’s reasoning to permit appellate review. Id. at *2. So we vacated
   the order and remanded. Id. at *3. United States v. Suttle went a step further
   in vacating an identically worded order even though the government had filed
   an opposition to the motion. No. 21-50576, 2022 WL 1421164, at *1, *1 n.6
   (5th Cir. May 5, 2022) (per curiam). We decided that “the district court did
   not adopt the [g]overnment's reasoning, or otherwise indicate that the
   [g]overnment's arguments provided the ‘specific factual reasons’ for its
   decision.” Id. at *1 n.6. However, in United States v. White, we reached the
   opposite conclusion with respect to the same boilerplate order where the
   government filed an opposition. No. 21-50943, 2022 WL 1699467, at *1 (5th
   Cir. May 26, 2022) (per curiam). We explained that “the denial of relief was
   based in part on an independent assessment of the § 3553(a) factors, which
   the [g]overnment had argued as an additional basis for denying the motion.”
   Id.




                                         6
Case: 22-50075      Document: 00516547077           Page: 7    Date Filed: 11/16/2022




                                     No. 22-50075


          We need not resolve how Suttle and White should be reconciled
   because this case is more extreme. The government opposed Handlon’s
   second motion, and a judge who had not sentenced Handlon denied his
   motion “[a]fter considering the applicable factors provided in 18 U.S.C. §
   3553(a) and the applicable policy statements issued by the Sentencing
   Commission”—the exact language and circumstances at issue in Suttle and
   White. But the order on appeal here is the district court’s denial of Handlon’s
   third motion. And the reason given for denying Handlon’s third motion was
   simply “the same reasons stated in [the court’s] [o]rder” denying the second
   motion.
          Even assuming the order denying Handlon’s second motion was
   “based in part on an independent assessment of the § 3553(a) factors, which
   the [g]overnment had argued as an additional basis for denying the motion,”
   White, 2022 WL 1699467, at *1, we cannot draw the same inference about
   the order denying Handlon’s third motion. The government did not file an
   opposition to the third motion, so the district court did not have any
   reasoning to incorporate by reference in its order. That matters because
   Handlon’s third motion presented new factual circumstances relating to the
   need to provide the defendant with “medical care . . . in the most effective
   manner,” 18 U.S.C. § 3553(a)(2)(D), which the district court could not have
   considered before. Specifically, Handlon stated that he had caught COVID-
   19 a second time and included evidence that he had suffered serious
   complications as a result. Since the district court’s original order did not
   explain how it balanced the § 3553(a) factors or its specific factual
   conclusions as to any of those factors, it is impossible to tell how the district
   court would have considered this new information. And the government’s
   earlier opposition, which we assume for the sake of argument formed the
   basis for the district court’s analysis, see White, 2022 WL 1699467, at *1,




                                          7
Case: 22-50075      Document: 00516547077          Page: 8    Date Filed: 11/16/2022




                                    No. 22-50075


   rested on an assumption that Handlon had “recovered from COVID-19.” As
   Handlon’s motion asserts, this may no longer be true.
          Litigants sometimes pepper a district court with repetitive motions,
   and orders invoking “the same reasons stated” in an earlier ruling are an
   important docket-management tool. But a court cannot deny a second or
   subsequent motion for compassionate release “for the reasons stated” in a
   prior denial where the subsequent motion presents changed factual
   circumstances and it is not possible to discern from the earlier order what the
   district court thought about the relevant facts. As we explained, this is the
   case here. Cf. United States v. Montoya-Ortiz, No.21-50326, 2022 WL
   2526449, at *3 (5th Cir. July 7, 2022) (per curiam) (affirming “perfunctory
   one-page order” denying subsequent motion because court had issued
   fifteen-page order addressing prior motion and the defendant’s “new
   theories and evidence” would not have changed the court’s prior analysis).
          Finally, the district court’s order also poses a Shkambi problem.
   Maybe the district court considered Handlon’s second COVID-19 case and
   his other arguments, decided that the § 3553(a) did weigh in favor of release,
   but persisted in adopting the government’s argument that the binding
   § 1B1.13 policy statement foreclosed relief. If the district court had made that
   mistake, we would vacate the order and remand under Shkambi. See Jackson,
   27 F.4th at 1089. Yet the order is too cryptic to make clear whether the
   district court committed a legal error.
          Handlon’s third compassionate-release motion may have little chance
   of success. But judges have an obligation to say enough that the public can
   be confident that cases are decided in a reasoned way. See Chavez-Meza, 138
   S. Ct. at 1963-64 (discussing Rita v. United States, 551 U.S. 338, 356 (2007)).
   Accordingly, we VACATE the district court’s order denying Handlon’s
   motion for compassionate release and REMAND for reconsideration




                                          8
Case: 22-50075    Document: 00516547077           Page: 9   Date Filed: 11/16/2022




                                   No. 22-50075


   consistent with this opinion.   Handlon’s motion to appoint counsel is
   DENIED as moot.




                                        9